Civil action to recover on open account for goods sold and delivered over a period of thirteen years from 1921 to 1934.
Upon denial of liability, plea of payment and plea of the statute of limitations, there was a verdict and judgment for the defendant in the general county court of Forsyth County, which was affirmed on appeal to the Superior Court.
From this latter judgment, the plaintiff appeals, assigning errors.
In the trial court, the controversy narrowed itself principally to an issue of fact, determinable alone by the jury. There *Page 731 
is one exception to the admission of evidence and another to the charge, which may be subject to some slight criticism, but upon the entire record it is apparent that these matters were not prejudicial in the trial of the cause, as the jury evidently rejected the plaintiff's version of the matter — the accuracy and trustworthiness of its records being sharply questioned — and answered the issue of indebtedness in favor of the defendant. On the whole, it is concluded that no reversible error has been made to appear. Rogers v. Freeman, ante, 468. The burden is upon appellant to show error; it will not be presumed. Cole v. R. R., ante, 591.
Affirmed.